           Case 2:21-cv-03254-MCS-SK Document 14 Filed 04/16/21 Page 1 of 1 Page ID #:89


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
Does 1 et al                                                                CASE NUMBER

                                                                                           2:21-cv-03254 CBM(SKx)
                                                          PLAINTIFF(S)
                              v.
United States of America et al                                                      ORDER RE TRANSFER PURSUANT
                                                                                      TO GENERAL ORDER 21-01
                                                                                          (RELATED CASES)
                                                        DEFENDANT(S).

                                                                  CONSENT

      I hereby consent to the transfer of the above-entitled case to my calendar,
                                                                               r, pursuant
                                                                                  purs
                                                                                    rssuaantt to
                                                                                              to General Order
                                                                                                         O der 21-01.
                                                                                                         Or    211-001.

                April 16, 2021                                              Mark C. Scarsi
                    Date                                                    United States District Judge

                                                               DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                                  United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case         2:21-cr-00106 MCS                and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
      B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                           NA                   to Magistrate Judge           NA                    .

           On all documents subsequently filed in this case, please substitute the initials            MCS    after the case number
in place of the initials of the prior judge, so that the case number will read            2:21-cv-03254 MCS(SKx)    . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/21)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 21-01 (Related Cases)
